 1
 2
                                                                        FILED
 3                                                           CLERK, U.S. DI~'T~'+C? rOURT



                                                                     MAR 2 8 2019
 5                                                               L._ .._ ---_ ..._ _.__~
                                                                NTRAL Di5 i i3;(;~F CALn~ORN~A
 6                                                         BY              P
                                                                           . -


 7
 8
                   IN THE UNITED STATES DISTRICT COURT
 9
              FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                            Case No. CR 16-0044-VAP
      UNITED STATES OF AMERICA,
13                                            ORDER OF DETENTION
                     Plaintiff,
14                                            rFed. R. Crim. P. 32.1(a)(6);
                                              18 U.S.C. § 3143(a)(1)]
15
      EMILY REYNA,
16
                     Defendant.
17
18
19
20                                           I.
21          On March 28, 2019, Defendant made her initial appearance on the petition
22    for revocation of supervised and warrant for arrest issued on November 26, 2018.
23    Deputy Federal Public Defender Andre Townsend was appointed to represent
24    Defendant.
~~~
26
27
28
 1                                                  II.
 2         Pursuant to Federal Rule of Criminal Procedure 32.1(a)(6) and 18 U.S.C. §

 3   3143(a)following Defendant's arrest for alleged violations) of the terms of

 4   Defendant's ❑probation / ~ supervised release,

 5         The Court finds that
 6         A.      ~      Defendant has not carried her burden of establishing by clear
 7   and convincing evidence that Defendant will appear for further proceedings as

 8   required if released [18 U.S.C. § 3142(b-c)]. This finding is based on:

 9              ~ allegations in the petition, unknown background information and bail
10              resources;
11         B.      ~      Defendant has not carried her burden of establishing by clear
12         and convincing evidence that Defendant will not endanger the safety of any
13         other person or the community if released [18 U.S.C. § 3142(b-c)]. This
14         finding is based on:

15              ~ allegations in the petition include use of amphetamines and
16              methampheta.mine on multiple dates

17              ~ felony conviction and misdemeanor conviction sustained following
18              release, and prior revocations of supervised release.

19
20                                           III.
21         IT IS THEREFORE ORDERED that the defendant is remanded to the

22   custody ofthe U.S. Marshal pending further proceedings in this matter.

23
     Dated: March 28,2019
24
                                                      /s/
25
                                                  ALKA SAGAR
26                                           UNITED STATES MAGISTRATE JUDGE
27
28

                                               2
